Exhibit 10.1
 
 
STOCKHOLDER AGREEMENT
 
STOCKHOLDER AGREEMENT, dated as of January 5, 2012 (this “Agreement”), by and
between Red Oak Partners, LLC (“Red Oak”), and SMTC Corporation, a Delaware
corporation (the “Company”).
 
WHEREAS, as of the date hereof, Red Oak collectively owns of record and
beneficially shares of capital stock of the Company representing approximately
15.5% of the outstanding voting securities of the Company (such shares, or any
other voting or equity securities of the Company hereafter acquired by Red Oak
prior to the termination of this Agreement, being referred to herein
collectively as the “Shares”); and
 
WHEREAS, the Company has adopted a Tax Benefits Preservation Plan with a
triggering threshold of 4.9% ownership of common stock to protect against any
potential limitation of its ability to use its net operating loss carryforwards
(“NOLs”) and to avoid an “Ownership Change,” as defined in Section 382 of the
Internal Revenue Code.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:
 
Section 1.                      Voting of Shares.
 
(a)           For purposes of this Agreement, (i)  “Sale Transaction” means a
sale or transfer of more than fifty percent (50%) of the assets or shares
outstanding of the Company on a consolidated basis or any merger (or similar
transaction) that requires approval of the Company’s stockholders and results in
a change of control of the Company; (ii) “Red Oak Offer” means a proposed Sale
Transaction in which the proposed acquirer is Red Oak or any entity or group in
which Red Oak, Red Oak Partners Holdings, David Sandberg has any material direct
economic interest; and (iii) “Excess Shares” means the number of Shares
determined by subtracting the greater of (x) 4.9% of the outstanding shares of
Company capital stock or (y) the number of shares of Company capital stock held
by the Company’s next largest stockholder (after Red Oak), from the total number
of Shares.
 
(b)           Red Oak covenants and agrees that if, within the six months prior
to the date of a stockholder vote to approve a Red Oak Offer, either: (i) a Red
Oak employee, partner, member, manager or officer is or has served as an
observer or member of the Board of Directors of the Company; or (ii) a Tax
Benefits Preservation Plan (or other NOL rights plan) is in existence during
such six month period that has the effect of limiting the ability of
stockholders who own less than five percent (5%) of the Company’s outstanding
shares of capital stock to increase their holdings to a percentage in excess
of  4.9% exists; Red Oak shall vote the Excess Shares pro rata in accordance
with the aggregate voting of Company shares held by parties other than Red Oak
or any entity or group which includes Red Oak. The provisions in this Section
1(b) shall only apply if at the time of the record date to approve such Red Oak
Offer,  Red Oak is the stockholder holding the largest number of shares of
Company capital stock
 
(c)           Red Oak hereby irrevocably grants to, and appoints, the Company,
and any individual designated in writing by the Company, and each of them
individually, as Red Oak’s
 
 
 

--------------------------------------------------------------------------------

 
proxy and attorney-in-fact (with full power of substitution), for and in its
name, place and stead, to vote the Excess Shares at any meeting of the
stockholders of the Company called with respect to a Red Oak Offer.  Except as
otherwise provided for herein, Red Oak hereby (i) affirms that the irrevocable
proxy is coupled with an interest and may under no circumstances be revoked,
(ii) ratifies and confirms all that the proxies appointed hereunder may lawfully
do or cause to be done by virtue hereof and (iii) affirms that such irrevocable
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212(e) of the General Corporation Law of the State of
Delaware.  Notwithstanding any other provisions of this Agreement, the
irrevocable proxy granted hereunder shall automatically terminate upon the
termination of this Agreement.
 
Section 2.                      Representations and Warranties.  Each party
hereby represents and warrants to the other with respect to itself as follows:
 
(a)           Power, Binding Agreement. Each party has the legal capacity and
all requisite power and authority to enter into and perform all of its
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by each party and constitutes a valid and binding
obligation of such party, enforceable against such party in accordance with its
terms.
 
(b)           No Conflicts.  The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated hereby will not,
conflict with or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, any provision of any loan or credit agreement, note, bond, mortgage,
indenture, lease, or other agreement, instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to the Company, Red Oak, the Shares or any of either party’s
properties or assets.  Except as expressly contemplated hereby, Red Oak is not a
party to, and the Shares are not subject to or bound in any manner by, any
contract or agreement relating to the Shares, including without limitation, any
voting agreement, option agreement, purchase agreement, stockholders’ agreement,
partnership agreement or voting trust.
 
Section 3.                      Termination.  This Agreement shall terminate
upon the earlier of (a) such date as Red Oak is no longer the stockholder owning
the largest number of shares of the Company’s outstanding capital stock; (b) the
Shares constitute less than 4.9% of the outstanding shares of Company capital
stock; (c) the Tax Benefits Preservation Plan (or other NOL rights plan) which
was implemented while this Agreement is in place is not in effect; (d) the date
six months after a Red Oak employee, partner, member, manager or officer is or
has served as an observer or member of the Board of Directors of the Company; ;
or (e) a written agreement of the parties to terminate this Agreement; provided
that no such termination of this Agreement shall relieve any party of liability
for a willful breach hereof prior to termination.
 
Section 4.                      Specific Performance. The parties hereto agree
that irreparable damage would occur in the event any provision of this Agreement
was not performed in accordance with the terms hereof and that the parties shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or in equity.
 
 
2

--------------------------------------------------------------------------------

 
Section 5.                      Fiduciary Duties.  Red Oak is signing this
Agreement solely in its capacity as an owner of its respective Shares, and
nothing herein shall prohibit, prevent or preclude any Red Oak designee from
taking or not taking any action in his or her capacity as an officer or director
of the Company.
 
Section 6.                      Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect thereto. This Agreement may not be amended,
modified or rescinded except by an instrument in writing signed by each of the
parties hereto.
 
(b)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in a mutually acceptable manner in order that the
terms of this Agreement remain as originally contemplated to the fullest extent
possible.
 
(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereof.
 
(d)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 
(e)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly delivered (i) four business days after being
sent by registered or certified mail, return receipt requested, postage prepaid,
or (ii) one business day after being sent for next business day delivery, fees
prepaid, via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:
 
(i)           if to Red Oak, to:
 
Red Oak Partners, LLC
304 Park Avenue South, 11th Floor
New York, NY 10010
Fax: 646-390-6784
Attn: David Sandberg, Portfolio Manager
 
 
3

--------------------------------------------------------------------------------

 
 (ii)           if to the Company to:
 
SMTC Corporation
635 Hood Road
Markham, Ontario, Canada L3R 4N6
Fax: 905-479-1877
Attn:  Alex Walker, Chief Executive Officer
 
(f)           No Third Party Beneficiaries.  This Agreement is not intended, and
shall not be deemed, to confer any rights or remedies upon any person other than
the parties hereto and their respective successors and permitted assigns, to
create any agreement of employment with any person or to otherwise create any
third-party beneficiary hereto.
 
(g)           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void.  Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns.
 
(h)           Interpretation. When reference is made in this Agreement to an
Article or a Section, such reference shall be to an Article or Section of this
Agreement, unless otherwise indicated.  The headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.  Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. No summary of this
Agreement prepared by the parties shall affect in any way the meaning or
interpretation of this Agreement.
 
(i)           Submission to Jurisdiction.  Each of the parties to this Agreement
(a) consents to submit itself to the personal jurisdiction of any state or
federal court sitting in the State of Delaware in any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court, (c) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (d) agrees not to bring any
action or proceeding arising out of or relating to this Agreement or any of the
transaction contemplated by this Agreement in any other court.  Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.  Any
party hereto may make service on another party by sending or delivering a copy
of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 6(e).  Nothing in this Section,
however, shall affect the right of any party to serve legal process in any other
manner permitted by law.
 
 
4

--------------------------------------------------------------------------------

 
(j)           WAIVER OF JURY TRIAL.   EACH OF THE COMPANY AND RED OAK HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE PARENT, THE COMPANY OR RED OAK IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.
 
[Signature Page to follow.]
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.
 
COMPANY:
 
SMTC CORPORATION
 
By:/s/ Claude Germain
Name: Claude Germain
Title:   Chief Executive Officer and President


 
RED OAK PARTNERS, LLC
 
By: /s/ David Sandberg
Name:  David Sandberg
Title:    Managing Member
 
 
 
 
6

--------------------------------------------------------------------------------

 